Opinion of the Court
PER CURIAM:
We granted the accused’s petition for review to consider whether the sentence instructions were sufficiently “shape[d] ... to the evidence” to apprise the court members adequately of the matters they could consider in assessing an appropriate sentence. United States v Wheeler, 17 USCMA 274, 278, 38 CMR 72.
Unlike Wheeler, the instructions in this case are not limited to the maximum permissible punishment and the mechanics of voting, but several substantial matters of mitigation were disregarded in the instructions. On this record, we cannot safely conclude that the imbalance in the instructions was harmless error. United States v Cottrell, 17 USCMA 485, 38 CMR 283; United States v Heagy, 17 USCMA 492, 38 CMR 290.
The decision of the board of review as to the sentence is reversed, and the record of trial is returned to the Judge Advocate General of the Navy for sub*369mission to the board of review for reconsideration of the sentence in light of Wheeler.